Citation Nr: 1716873	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999, with additional service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The case was remanded by the Board in April 2011 and May 2013 for additional development.

In December 2014, the Board issued a decision that denied entitlement to service connection for a psychiatric disorder, to include PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 memorandum decision, the Court vacated the Board's December 2014 decision and remanded the matter for further development and adjudication.

In April 2017, the Veteran submitted additional evidence to the Board for consideration in connection with the claim on appeal, along with a waiver of RO jurisdiction.  38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise with respect to whether the Veteran's major depressive disorder had onset in service.

2.  The evidence of record is at least in equipoise with respect to whether the Veteran has a current diagnosis of PTSD related to stressors from his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a. psychiatric disorder, currently diagnosed major depressive disorder and PTSD, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ § 3.102, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125(a) (2016).  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in June 2009.  As such, the provisions of DSM-IV are for application.

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV and its more liberalizing standards to establish a diagnosis of PTSD, acknowledging the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.

The Veteran contends that he has depression and PTSD as a result of a training accident in service.  Lay statements from the Veteran and his fellow service members report that while he was rappelling down a cliff during a mountain warfare training exercise, a large rock became dislodged and fell, striking other service members who had gone down ahead of him.  One was seriously injured, with head and spinal cord injuries.  The Veteran reported that the onset of his depression coincided with having caused a rock fall on another Marine during this training exercise and that he had counseling after that event.  He stated that it was very upsetting for him not to be able to learn the condition of his fellow service member.  His mother reported that when he went home on leave for Christmas, he was not himself; his father accompanied him to visit the injured man, who lived in a nearby town.  His mother reported his symptoms, which included suicidal ideation, to his company and when he returned to Camp Lejeune from leave, he was hospitalized.

Service treatment records show that in January 1997, the Veteran was evaluated after being briefly hospitalized when his mother reported he was having suicidal thoughts while home on leave.  The Veteran reported having had some vague thoughts of hurting himself while home, but stated that these were brief and fleeting.  He denied current suicidal ideation.  The assessment was no psychiatric disorder, and borderline traits.  An April 1999 report of medical history shows that the Veteran endorsed a medical history of depression and excessive worry.  A notation by the reviewing physician noted that this referred to a "pending court case-causes worry otherwise no other worry or depression."  An April 1999 report of medical examination shows that psychiatric clinical evaluation was normal.

After service, in June 2001 the Veteran suffered an anoxic brain injury after going into cardiac arrest with ventricular fibrillation.  He underwent occupational therapy and rehabilitation, and was cleared to work full time without restrictions in November 2001.

On VA psychiatric examination in December 2001, the Veteran denied current depression, but admitted to sadness and frustration over his current situation.  He reported that he was not able to do many of the things he used to enjoy due to his loss of independence.  The Veteran also reported a drop in mood three to four weeks earlier when his girlfriend broke up with him.  The diagnoses were cognitive disorder not otherwise specified, secondary to brain hypoxia, June 15, 2001; and depressive disorder, not otherwise specified, in partial remission.  The examiner found no history that suggested a psychiatric disorder preceding the Veteran's brain injury in June 2001 other than possible alcohol abuse, and alcohol abuse was noted to not be a current problem.  The examiner noted that the Veteran had expressed suicidal ideation in September 2001 and was started on Prozac at that time.

An April 2002 neuropsychological evaluation by L.S.F., Ph.D. found that the Veteran's serious anoxic brain injury had resulted in diffuse neuropsychological deficits.  A June 2002 psychiatric evaluation for disability determination noted that despite improvement in cognition, the Veteran's functional status was poor and he showed symptoms of depression, low patience, frustration, amotivation, indecision, and a marked decline in participation in his usual activities.  

An August 2003 VA treatment report notes that the Veteran was troubled by recurrent anger outbursts and short temper since the June 2001 injury.  His mother stated that he did not have such outbursts before the anoxic episode.  Since the injury, he had also had problems with attention, concentration and memory.  A VA screening for PTSD in June 2004 was negative.

A February 2008 VA treatment record reflects that the Veteran's difficulty remembering appointments and everyday information.  His mother stated that since the cardiac arrest, she had observed a complete change in his personality; and noted that he had poor organization skills, and significant issues with memory.  The record also shows the Veteran had deficits in aspects of executive function, attention, verbal list recall and recognition, and motor functioning.  Behavioral observations were consistent with previous reports of poor insight in social situations, poor problem solving skills and apathy.  Compared to previous testing, there were generally no significant changes in neurocognitive functioning.

On VA examination in July 2013, the examiner noted that while the Veteran's in-service training accident in 1996 would meet the criteria for a stressor that would support a diagnosis of PTSD, the configuration and intensity of the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  Instead, the examiner diagnosed mood disorder and personality change due to anoxic brain, injury; the examiner stated that both of these disorders were less likely than not caused by factors associated with the Veteran's military service.  It was noted that depressed and irritable moods were associated with the first diagnosis while poor impulse control, aggressive behaviors, poor insight in social situations, poor problem solving skills, and apathy were associated with the second diagnosis.

In contrast, a private clinical neuropsychologist, Dr. M.J., opined in March 2017 that the Veteran had major depressive disorder, which had its onset in service after the training accident in 1996.  In reaching this conclusion, Dr. J. noted that despite numerous incidences in medical records which document the Veteran's history of depression and ongoing treatment with antidepressants, there were also many notes which describe an absence of depressive symptoms.  Dr. J. explained this was a typical course for a major depressive disorder where symptoms often remit for periods of time, whereas in other depressive disorders, e.g. depressive disorder due to another medical condition such as anoxia, the course is assumed to be persistent while the underlying condition persists (if the underlying condition is treatable and remits, the depressive condition should also remit).  However, Dr. J. noted that in the Veteran's case, while his underlying condition of anoxic brain damage was not treatable, his depressive condition varied dramatically.

Dr. J. added that "evidence for the presence of a separate and distinct diagnosis of major depressive disorder included the facts that 1) His depressive symptoms had onset in 1996, long before the anoxic episode in 2001, and 2) His course of recovery from the anoxic episode did not follow the expected trajectory from that injury alone."  To that effect, the examiner provided the following explanation:

The expected course of recovery from an anoxic brain injury is rapid recovery over a few months, followed by a period, of slow, gradual improvement over the next few years, followed by relatively stable functioning.  The [the Veteran's] recovery followed the expected course for a few months; he left rehabilitation, returned to work, and hoped to resume independent living.  However, he was diagnosed with depressive symptoms and began treatment with antidepressants about 2 months into his recovery.

As to whether the Veteran currently, or in the past, has experienced PTSD, Dr. J. noted that the Veteran did experience a traumatic event (in-service training accident) associated with a strong emotional reaction.  Furthermore, although the July 2013 VA examiner found that the Veteran's PTSD symptoms were not intense enough to formally diagnose PTSD, Dr. J. found that the Veteran currently reported distressing recollections, avoidant symptoms, hyperarousal symptoms and symptoms of self-blame, guilt, loss of interest, etc, all of which did meet the DSM-5 criteria for PTSD.  The July 2013 VA examiner found that on the PCL (PTSD Checklist), the Veteran had a traumatic experience with recurrent recollections, avoidance and arousal (insomnia), but other symptoms, such as irritability/anger outbursts, difficulty concentrating, and diminished participation in activities,  were not endorsed by the examiner although consistently reported in the other medical records.  Concerning this, it was noted that the examiner attributed the Veteran's mood symptoms, aggression and apathy to a "personality change" associated with the anoxia.  However, Dr. J. opined that these symptoms are at least as likely as not to be associated with depression and/or PTSD.  Dr. J. pointed out that the examiner statements that "no record of hospitalization during his military service is documented" was untrue, as the Veteran was in fact hospitalized in January 1997 for suicidal ideation according to the record.  Dr. J. reasoned that "[t]hus, the examiner's false assumption of no previous psychiatric history may underlie her attribution of the depressive and "personality" symptoms to the anoxic injury."

The Board finds Dr. J.'s March 2017 medical opinion highly persuasive given her very thorough and detailed review of the Veteran's medical records, as reflected in the report, and well-reasoned explanation for her opinion.  Therefore, the Board attaches high probative to her medical opinion.

On the other hand, the Board finds that the December 2001 VA examination was inadequate because it stated that the Veteran had no history of psychiatric symptoms prior to his poser-service brain injury, which is inconsistent with service treatment records documenting psychiatric symptoms of suicidal ideation, depression, sleep problems, and worry.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise lacks probative value).  Further, in its July 2016 Memorandum Decision, the Court found that the July 2013 VA examination was inadequate as it failed to address the Veteran's psychiatric symptoms during service.

Based on the foregoing, there is probative evidence of record that indicates that the Veteran has current diagnoses of major depressive disorder and PTSD related to his alleged stressor in service.  Based on the foregoing, the Board finds that the evidence is at the very least in equipoise regarding whether the Veteran has a current psychiatric diagnosis related to his service.  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds service connection for major depressive disorder and PTSD is warranted.


ORDER

Entitlement to service connection for major depressive disorder and PTSD is granted.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


